DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This application is in condition for allowance except for the following formal matters: 

In claim 1, in line 3, the word --- the --- should be inserted after the word “provide”.

In claim 3, in line 3, the term “and/or” should be deleted and the word --- and --- inserted therefor.

In claim 5, in line 2, the word “comprise” should be deleted and the word --- comprises --- inserted therefor.

In claim 13, in line 3, the word --- the --- should be inserted after the word “providing”.

In claim 17, in line 3, the second semi-colon at the end of the line should be deleted.
In claim 17, in line 4, the second occurrence of the word “the” should be deleted.
In claim 17, in line 10, the limitation --- the processor is further configured to --- should be inserted before the word “assign”. 
In claim 17, in line 12, the limitation “medical imaging system” should be deleted and the word ---processor --- inserted therefor.

In claim 28, in line 3, the word “comprise” should be deleted and the word --- comprises --- inserted therefor.  

Claim 29 should be cancelled since claim 29 is a duplicate of claim 28.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1, 13, 16 and 17, the application is allowable for the reasons set forth on page 6 of the decision of the Patent Trial and Appeal Board, which is hereby incorporated by reference.  As noted therein, and as argued on pages 8-11 of Appellant’s brief filed on June 29, 2021, the claimed invention requires assigning an intensity gradient to the estimated X-ray data of the region occupied by the TEE probe whereas the closest prior art teaches a suppression in brightness by a determined fixed level and does not teach assigning the claimed intensity gradient (i.e. a transition in image intensity) to the estimated X-ray data.  
	The dependent claims would be allowable due to their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793